OPINION OF THE COURT

Per Curiam.

Respondent was admitted to practice in June, 1968, in the Second Department and maintained an office within this department. Petitioner Departmental Disciplinary Committee for the First Judicial Department seeks an order pursuant to 22 NYCRR 603.16(b), suspending respondent from the practice of law, effective immediately and for an indefinite period and until further order of this court upon the ground that respondent is incapable of managing his affairs by reason of mental disability.
Respondent has been charged in four complaints with certain unethical practices. However, respondent has been ill for several years and under the care of a licensed psychologist. It is the latter’s opinion that respondent’s profes*236sional problems “are the direct result of this emotional disturbance”. Respondent’s doctor concludes by observing that respondent is “unable to function adequately as a lawyer at this time” and recommends that a suspension from the practice of law is in order. Respondent, in a sworn statement indicates that he concurs in these determinations.
We are persuaded that respondent’s disabilities prevent him from adequately responding to the pending complaints against him and render him incapable of practicing law. Accordingly, petitioner’s motion should be granted and respondent immediately suspended from the practice of law, for an indefinite period, and until further order of this court.
Kupferman, J. P., Fein, Ross, Bloom and Carro, JJ., concur.
Motion granted and respondent suspended from practice as an attorney and counselor at law in the State of New York, effective immediately, and until the further order of this court.